Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Pre Appeal Brief decision dated filed on April 07, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 FR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

After careful consideration of Applicant’s arguments in the Pre Appeal Brief mentioned just above, The examiner has modified the 103 rejection over Wesson in view of Pinnavaia as detailed in Office action dated November 18, 2021. The invention as currently claimed is not found to be patentable for the reasons herein below. 

  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 7, 9 – 11, 13 – 14 and 21 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wesson et al. US 20140076669 a1 (Wesson) in view of Pinnavaia et al. US 2011/0288210 A1 (Pinnavaia) and further in view of Lu US 2008/0194736 a1 (Lu).   

Considering claims 1 – 2, 4, 6 – 7, 9 - 11, 13 – 14 and 21 – 28, Wesson teaches at [Abstract] a tension member, which extends longitudinally along a longitudinal axis and includes a plurality of fibers formed into one or more primary strands or cords extending parallel to the longitudinal axis and a plurality of fibers formed into one or more secondary strands or cords extending parallel to the longitudinal axis and through less than the full length of the belt, and a jacket retaining the primary and secondary strands or cords. The examiner equates said jacket to Applicant’s resin and jacket as it will explained below. Further, referring to FIG. 4 Wesson teaches at [0042] that the tension member 16 may include one or more load-bearing primary strands or cords 23 retained in a jacket 24. As seen in FIG. 4, the tension member 16 can have an aspect ratio greater than one (i.e. tension member width is greater than tension member thickness). Furthermore, at [0043] Wesson teaches that the jacket 24 may be formed of any suitable material, including a single material, multiple materials, two or more layers using the same or dissimilar materials, and/or a film. In one arrangement, the jacket 24 could be a polymer, such as an elastomer like a thermoplastic polyurethane material applied to the primary strands or cords 23 using, for example, an extrusion or a mold wheel process. For at least those embodiments wherein the jacket comprises two or more layers using dissimilar materials, the examiner equates the inner layer to Applicant’s resin and the outer dissimilar layer to Applicant’s jacket.  
Moreover, Wesson does not specifically recognize that FR component in the fire resistant composition comprises a phosphorous containing compound and smoke suppressant in the form of hydroxyl functionalized nanofiller. However, Pinnavaia teaches a fire retardant composition comprising two or more additives or fillers of which, one or more known flame retardants, one or more inert fillers, or some combination thereof. Further, said fire retardant fillers, include magnesium or aluminum hydroxide, the former being a well-known smoke suppressant, as well as red phosphorous [0036]. 
Moreover, Wesson does not specifically recognize that the magnesium hydroxide is nanosized, nor that improves the mechanical properties of the composite tension member. However, Lu teaches the use of nanosized magnesium hydroxide as a filler in polymeric composites. Further, Lu teaches that the presence of said nanosized magnesium hydroxide in the composite improves the tensile strength, tensile modulus, elongation, flexural strength, flexural modulus, heat distortion temperature, impact strength; when compared to composites not having said nanofiller present. Therefore, it would have been obvious to one of skill in the art before the effective filing dated of this application to select Lu’s magnesium hydroxide and Pinnavaia’s FR compounds as the FR-filler component in Wesson’s FR composition when it is desire to provide the composition with efficient flame retardancy, smoke suppression properties, and improved mechanical properties, which are all highly desired properties in elevator tension members.  
As to the orientation of the fibers, as noted above Wesson teaches that the fibers extend longitudinally along the axis (parallel). Further, Wesson does not specifically recognize that said fibers are randomly dispersed. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and select from a finite number of identified, predictable solutions (oriented or randomly), with a reasonable expectation of success, when it is desired to provide the load bearing member with desired mechanical properties. 

As to claim 3, the limitation requiring that the load-bearing assembly is a handrail for passenger conveyor, this is considered intended use of the article being claimed, and it is not given patentable weight.  

Considering claim 5, Wesson teaches at [0013] that in some aspects of the disclosure, the secondary strands or cords are made of aramid, such as para-aramid. 

Response to Arguments

Applicant's arguments presented in the Pre appeal Brief filed on February 18, 2022 have been entered and carefully considered. In view of said arguments, the examiner has modified the 103 rejection over Wesson in view of Pinnavaia as detailed in the Office action dated November 18, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.     

Applicant's arguments filed on February 18, 2022  have been fully considered but they are moot in view of the new grounds of rejection presented above. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786